IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


SPECIALIZED LOAN SERVICING, LLC,                 : No. 375 MAL 2021
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
              v.                                 :
                                                 :
                                                 :
ROBERT J. TIMNEY AND PATRICIA A.                 :
TIMNEY,                                          :
                                                 :
                     Petitioners                 :


                                         ORDER



PER CURIAM

      AND NOW, this 5th day of January, 2022, the Petition for Leave to File a Response

Nunc Pro Tunc and the Motion to Withdraw as Counsel are GRANTED. The Petition for

Allowance of Appeal is DENIED.

      Justice Brobson did not participate in the disposition or consideration of this matter.